Slip Op. 00-74

          UNITED STATES COURT OF INTERNATIONAL TRADE

              BEFORE: RICHARD W. GOLDBERG, JUDGE


MANNESMANN-SUMERBANK BORU
ENDUSTRISI T.A.S., BORUSAN
BIRLESIK BORU FABRIKALARI
A.S., AND BORUSAN ITHALAT
IHRACAT VE DAGITIM A.S.,


Plaintiffs,

               v.
                                         Court No. 98-05-02185
UNITED STATES OF AMERICA,


Defendant,


and

ALLIED TUBE & CONDUIT CORP.
AND WHEATLAND TUBE COMPANY,

          Defendant-
Intervenors.



                        JUDGMENT ORDER


     Upon consideration of the Department of Commerce’s Final
Results of Redetermination on Remand Pursuant to Mannesmann-
Sumerbank Boru Endustrisi T.A.S. v. United States, Slip Op.00-
50 (CIT May 3, 2000), June 1, 2000 (“Remand Results”), and all
other papers filed herein, and no parties having filed
comments regarding the Remand Results, it is hereby
     ORDERED that the Remand Results are sustained in all
respects.


                                 ______________________

                                   Richard W. Goldberg
                                          JUDGE


Dated:   July 5, 2000
         New York, New York.